Citation Nr: 0515544	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for traumatic arthritis of the right ankle.

2.  Entitlement to a rating in excess of 10 percent disabling 
for traumatic arthritis of the left ankle.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the August 2000 Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
claims on appeal.


FINDINGS OF FACT

1.  In November 2002, subsequent to receipt of the veteran's 
appeal but prior to the promulgation of a decision, the 
veteran notified the RO in a written statement that he wished 
to withdraw the appeal on his claims of entitlement to 
service connection for a back disorder and eye disorder, and 
his claims for an increased rating for his left and right 
ankle disabilities.

2.  In April 1999, the RO denied reopening the veteran's 
claim for service connection for hypertension.  The veteran 
was notified of his procedural and appellate rights in a May 
1999 letter; however, he did not submit a notice of 
disagreement within one year of this decision.

3.  New evidence received since the RO's April 1999 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issues of service connection for a back 
disorder and eye disorder and the claims for an increased 
rating for his left and right ankle disabilities by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  New and material evidence has been received since the 
April 1999 decision, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing. 38 C.F.R. § 20.204 (2004).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2004).

The veteran filed his appeal in August 2002.  In 
correspondence received by the RO in November 2002, the 
veteran indicated that he wished to withdraw his appeal on 
all issues on appeal except for his claim for entitlement to 
service connection for hypertension.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claims mentioned above in compliance with 38 
C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issues.

II.  New and Material Evidence

At the outset, the duties to notify and assist have been met 
to the extent necessary to reopen the claim.  Thus, there is 
no prejudice to the appellant in deciding that part of the 
claim at this time.  

In an April 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for hypertension, noting that the additional medical records 
submitted was essentially duplicative of previous evidence 
and was merely cumulative or redundant evidence.  The veteran 
was notified of this decision in a May 1999 letter, which 
provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The RO denied entitlement to service connection for 
hypertension in February 1968.  Evidence considered at that 
time included the veteran's claim, his service medical 
records and post service medical records.  His January 1964 
entrance examination showed a blood pressure reading of 
150/90 and he denied a history of high blood pressure.  A 
July 1965 urine sample report did have "hypertensive" 
written down in the clinical data, however there was no blood 
pressure reading recorded, only urinalysis results.  
Elsewhere the service medical records show no evidence of 
hypertension.  A February 1966 treatment record described the 
veteran as "heavily overweight" at 195 pounds, however no 
blood pressure findings were reported.  His January 1966 
separation examination showed a blood pressure reading of 
130/88 and he denied a history of high blood pressure.  A 
January 1968 VA examination revealed normal cardiovascular 
findings and a blood pressure reading of 165/90.  The 
diagnosis was mild hypertension.  In February 1968, the RO 
denied service connection for hypertension on the basis that 
hypertension was first diagnosed at the January 1968 VA 
examination and there was no relationship to service.

Subsequent unappealed rating decisions leading up to the most 
recent April 1999 final denial denied reopening the veteran's 
claim for service connection for hypertension in September 
1992, September 1994 and January 1997.  

Evidence submitted prior to the April 1999 rating decision 
include VA and private treatment records from 1968 to the 
late 1970's and a January 1976 VA examination addressed ankle 
problems and other problems besides hypertension.  A November 
1978 VA hospital record noted a history of known 
hypertension, untreated for the past seven or eight years 
until one week prior to admission, when he had an onset of 
frequent chest pains associated with radiation to the left 
arm and jaw and occasionally associated with palpitations.  
The veteran was started on Apresazide one week prior to 
admission.  Following treatment and examination, he was felt 
not to have suffered from a myocardial infarction and was 
notified that he probably did not have coronary artery 
disease.  He was advised to follow up with his private 
physician for his chest pain and control of his hypertension.  
In January 1980, he was hospitalized for rapidly progressing 
renal failure and was diagnosed with essential hypertension, 
with chronic renal insufficiency secondary to hypertension, 
with superimposed acute renal failure and intravenous 
pyelogram dye.  This record suggested that he had treated 
intermittently since 1974 for hypertension and had recently 
started on two new antihypertensive medications.  A March 
1980 treatment record gave a history of hypertension, poorly 
treated since 1972.  

VA treatment records from 1991 to 1996, which reflect 
treatment for and a history noted for hypertension.  In 
August 1991 he was hospitalized for knee problems and noted 
to have uncontrolled hypertension due to noncompliance with 
medication.   Hypertension was diagnosed in an October 1991 
treatment record.  A January 1992 treatment record relates a 
25-year history of hypertension.  An October 1992 record 
noted problems with hypertension and obesity.  A March 1993 
record revealed a history of hypertension treated with 
medication.  A July 1994 treatment record revealed that his 
hypertension was poorly controlled and noted complaints that 
included chest wall pain.  An April 1996 treatment record 
noted a diagnosis of hypertension.  

None of the treatment records before the RO in April 1999 
suggested a possible link of hypertension to service.  The 
records gave an onset date of the hypertension in the late 
1960's, with the January 1992 treatment record giving a 25-
year history of hypertension, which would make the 
approximate onset date around 1967.  However, there was no 
evidence showing an actual onset of hypertension to a 
compensable degree within one year of his March 1966 
discharge from service.  
The RO in its April 1999 denial noted that the medical 
records submitted were cumulative and redundant as they 
essentially duplicated evidence previously considered.  

The veteran filed his claim to reopen in January 2000.  Among 
evidence submitted subsequent to the April 1999 were 
additional VA records from 1996 to 2000.  These included 
duplicate treatment or otherwise irrelevant records from 1996 
and records from 1997 to 2004 showing treatment for 
pancreatitis, kidney problems, chest pain and other medical 
complaints in addition to hypertension.  The records 
reflected routine check up for complaints that included 
hypertension repeatedly over this period of time.  These 
records indicate that the veteran had a 30-year history of 
hypertension.  

At his November 2002 hearing, the veteran testified that he 
was first prescribed anti hypertensive medication while still 
in the Army.  He testified that he had been on 
antihypertensive medication since 1966.  He testified that he 
had been going to the VA since 1966 and indicated that he was 
trying to obtain these records.  He indicated that he had 
attempted to obtain VA and private pharmacy records from that 
time but that they were unavailable.  

A September 2003 response from the VA North Texas Health Care 
System indicated that they were unable to located any records 
from the Federal Records Center.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the veteran's 
November 2002 hearing testimony submitted since the April 
1999 rating decision constitutes new and material evidence.  
This evidence, his contentions that he received anti 
hypertensive medication while still in service and received 
continuous medication for hypertension beginning in 1966 
suggests that hypertension may have begun in service and was 
present to a compensable degree within one year of his 
discharge from service.  

This the new evidence suggests a link between the veteran's 
claimed hypertension and any active service.  Such evidence 
is material and is so significant that it must be considered 
to fairly decide the merits of the claim.  Thus, the claim is 
reopened.


ORDER

The appeal of the issues of entitlement to service connection 
for a back disorder and eye disorder, and for entitlement to 
increased ratings for his left and right ankle disabilities, 
is dismissed.

New and material evidence has been submitted and the claim of 
entitlement to service connection for hypertension is 
reopened.


REMAND

Having determined that new and material evidence has been 
received to reopen the hypertension claim, the Board has 
reviewed the entire record to determine whether the issue of 
service connection can now be adjudicated.  The Board finds 
that additional evidentiary development is required.  

Here the evidence is unclear as to when the veteran's 
hypertension actually began.  The service medical records 
themselves provide a puzzling notation in a July 1965 urine 
sample report, which included a notation that the veteran was 
"hypertensive" written down in the clinical data.  However, 
there was no blood pressure reading recorded in this record 
and none of the other service medical records show findings 
of hypertension.  

Elsewhere, medical records suggest that the hypertension 
began around the one-year presumptive period and the veteran 
himself testified as to taking medication at that time.  The 
medical records which would corroborate his testimony about 
taking medication around 1966 no longer appear to be 
available.  However, a medical opinion could shed light as to 
the approximate onset date of the veteran's hypertension, to 
include a complete consideration of all the service medical 
records.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should provide the 
veteran a VA examination to determine the 
nature and etiology of his hypertension.  
All necessary studies should be 
conducted.  The claims file must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner should 
indicate whether the claims file has been 
reviewed and particularly address the 
findings in the service medical records, 
to include the findings from the entrance 
and separation examinations and the July 
1965 urine sample report which included a 
notation that the veteran was 
"hypertensive."  The examiner should 
address the following question:  Whether 
is it as least as likely as not (50-50 
probability) that the hypertension began 
in service or was manifested to a 
compensable degree within one year of 
discharge?

The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


